DETAILED ACTION
This office action follows a response filed on May 19, 2022.  Claims 1, 5, 6, 9, 10, 12, 13, 15 were amended.  Claims 2 and 3 were canceled, and new claims 16-18 were added.  Claims 1 and 4-18 are pending.  

Claim Rejections - 35 USC § 102 /35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 5, 8, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandrashekar et al. (US 7,473,745).
Chandrashekar et al. discloses a process for preparing multimodal polyethylene comprising a first step of polymerizing ethylene and 1-butene in the presence of a dual catalyst, hydrogen, and hexane solvent in a first continuous stirred tank reactor to produce a first bimodal polyethylene resin.  The first bimodal polyethylene resin contains 52 wt % of a lower molecular weight mode having a density of 0.95 g/cc and 48 wt % of a higher molecular weight mode having a density of 0.94 g/cc.  The density of the first bimodal polyethylene resin may be calculated at 0.945 g/cc.  
The first bimodal polyethylene resin is transferred to a flash drum to remove hydrogen and other volatiles.  The recovered slurry is transferred into a second continuous stirred tank reactor, and ethylene and 1-butene are polymerized in the presence of hydrogen and remaining dual catalyst to produce a second bimodal resin.  The second bimodal resin contains 37 wt % of a lower molecular weight mode having a density of 0.94 g/cc (Mw = 180,000) and 63 wt % of a higher molecular weight mode having a density of 0.92 g/cc.   
Use of adjectives “first”, “second”, and “third” in instant claims is deemed generic, indicating identity, but not specifying numeric or chronological order.  Note that claim states that a first solution polymerization reactor or the second solution polymerization reactor receives both a first catalyst and a second catalyst, and a third catalyst is passed to the other of the first or second solution polymerization reactors in which the first and second catalysts are not present.  That is, a first and second catalyst may be present in a second solution polymerization reactor, and a third catalyst may be present in a first solution polymerization reactor.
     

	Based on guidelines set forth in claims, the elements disclosed in the prior art correspond to claimed elements as follows:
The dual catalyst transferred to the second polymerization reactor corresponds to claimed first catalyst and second catalyst.  The first catalyst and second catalyst are passed to the second solution polymerization reactor, as stipulated in instant claims.  The dual catalyst in the first solution polymerization reactor corresponds to claimed third catalyst.  Recall that claim states that this third catalyst is in the first solution polymerization reactor in which the first and second catalysts are not present.    
	The lower molecular weight mode (density of 0.94 g/cc) of the second bimodal resin is produced by the second catalyst and corresponds to claimed second ethylene-based component.  The higher molecular weight mode (density of 0.92 g/cc) of the second bimodal resin is produced by the first catalyst and corresponds to claimed first ethylene-based component.  The first bimodal polyethylene (calculated density of 0.945 g/cc) is produced by the third catalyst and corresponds to claimed third ethylene-based component.  One observes that the density of the third ethylene-based component (0.945 g/cc) is greater than the density of the second ethylene-based component (0.94 g/cc), which in turn, is greater than the density of the first ethylene-based component (0.92 g/cc).
	The disclosure of Chandrashekar et al. may be represented pictorially, as shown below.   

      
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale




3.	Claims 6, 7, 9-12, 14, 15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Using the analysis presented in the preceding paragraph, Chandrashekar et al. (US 7,473,745) does not teach the limitations recited in instant claims.

Response to Arguments
4.	The rejections of claims under 35 U.S.C. 102(a)(1) as being anticipated by, and the rejection under 35 U.S.C. 103 as being unpatentable over, Chandrashekar et al. (US 7,473,745), set forth in paragraphs 11 and 12 of the previous office action dated March 23, 2022, have been withdrawn.  New grounds of rejection based on this reference is presented in paragraph 2 of this office action, supra.
The rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Etherton et al. (US 7,829,641), set forth in paragraph 13 of the previous office action, has been withdrawn. 
The rejection of claims on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/956,083, set forth in paragraph 15 of the previous office action, has been withdrawn in view of claim amendment.  Copending claims do not recite the limitation that a density of a third ethylene-based component is greater than a density of a second ethylene-based component, which in turn, is greater than a density of a first ethylene-based component.    

Conclusion
5.	This office action contains new grounds of rejection and is therefore non-final.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        July 22, 2022